                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:21-CV-001-KDB-DCK

 TANGLEWOOD REALTY & RENTALS,                           )
 LLC, and DIANA BRANDON,                                )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )       ORDER
                                                        )
 GREENWICH INSURANCE COMPANY,                           )
 XL INSURANCE AMERICA, INC., and AXA                    )
 INSURANCE COMPANY,                                     )
                                                        )
                 Defendants.                            )
                                                        )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by Joel M. Bondurant, Jr., concerning Richard P.

Rouco, on January 25, 2021. Joel M. Bondurant, Jr. seeks to appear as counsel pro hac vice for

Plaintiffs. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Richard P. Rouco

is hereby admitted pro hac vice to represent Plaintiffs.




                                     Signed: February 8, 2021




          Case 5:21-cv-00001-KDB-DCK Document 5 Filed 02/08/21 Page 1 of 1
